DETAILED ACTION
Status of the Application
	Claims 1-8, 11-13, 16-21 are pending.
The present application is being examined under the pre-AIA  first to invent provisions.
Amendment of claim1 and amendments to the first paragraph of the specification as submitted in a communication filed on 12/16/2021 are acknowledged.
Claims 2, 4-8, 11-13, 16-21 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 1/19/2021.  Claims 1 and 3 are at issue and are being examined herein.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Rejections and/or objections not reiterated from previous office actions are hereby withdrawn.

Specification
The previous objection to the first paragraph of the specification is hereby withdrawn in view of Applicant’s amendment. 

Claim Objections
Claim 1 is objected to due to the recitation of “comprising succinyl-CoA reductase…; 4-hydroxybutarate dehydrogenase; 4-hydroxybutyryl-CoA transferase or 4-hydroxybutyryl-CoA hydrolase or 4-hydroxybutyryl-CoA synthetase; and 4-hydroxybutyryl-CoA reductase (aldehyde forming)”.  It is suggested, the term be amended to recite “comprising a succinyl-CoA reductase…; a 4-hydroxybutarate dehydrogenase; a 4-hydroxybutyryl-CoA transferase or a 4-hydroxybutyryl-CoA hydrolase or a 4-hydroxybutyryl-CoA synthetase; and a 4-hydroxybutyryl-CoA reductase (aldehyde forming)”.  Appropriate correction is required. 

Claim Rejections - 35 USC § 112(b) or Second Paragraph (pre-AIA )
Claims 1, 3 remain rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. New grounds of rejection are necessitated by amendment.
Claim 1 (claim 3 dependent thereon) is indefinite in the recitation of “..succinyl-CoA reductase (aldehyde forming)….encodes said succinyl-CoA reductase which is expressed…to convert succinyl-CoA to 4-hydroxybutyrate” for the following reasons.  According to the specification, a succinyl-CoA reductase (aldehyde forming) catalyzes the conversion of succinyl-CoA to succinic semialdehyde.  See Figure 62A, reaction A and page 10, paragraph [0070] of the specification.  Therefore, a succinyl-CoA reductase (aldehyde forming) does not convert succinyl-CoA to 4-hydroxybutyrate. For examination purposes, it will be assumed that the claim reads  “..succinyl-CoA reductase (aldehyde forming)…. encodes said succinyl-CoA reductase which is expressed…to convert succinyl-CoA to succinic semialdehyde”.  Correction is required. 
When amending the claims, applicant is advised to carefully review all examined claims and make the necessary changes to ensure proper antecedent basis and dependency.

Claim Rejections - 35 USC § 112(a) or First Paragraph (pre-AIA )
Claims 1, 3 remain rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
This rejection has been discussed at length in the prior Office action.  It is maintained for the reasons of record and those set forth below.
Applicant argues that the specification provides sufficient guidance to show that Applicant was in possession of the claimed invention at the time of filing.  Applicant states that the specification provides exemplary 4-hydroxybutanal pathways in paragraphs [104]-[108] and [542]-[549] as well as enzymes found those pathways. Applicant states that the specification provides sufficient guidance as to the use of a succinyl-CoA reductase enzyme for converting succinyl-CoA to 4-hydroxybutyrate.  According to Applicant, the recitation of an exogenous nucleic acid that encodes a succinyl-CoA reductase in claim 1 limits the structure to one of a particular sequence from which a succinyl-CoA reductase is capable of converting succinyl-CoA to 4-hydroxybutyrate.  
Applicant’s arguments have been fully considered but not deemed persuasive to overcome the instant rejection. The Examiner acknowledges the amendments made to the claims and the teachings of the specification.  However, the Examiner disagrees with Applicant’s contention that the specification provides adequate description of nucleic acids encoding any of the recited enzymes, or that the recitation of the name of an enzyme such as “succinyl-CoA reductase” or a limitation indicating the desired conversion,  namely converting succinyl-CoA to 4-hydroxybutyrate, provides a structural limitation to the recited enzymes.  As known in the art, the structure of a protein is given by its amino acid sequence. The claims fail to recite a single limitation related to the amino acid sequence of any of the enzymes recited.  Therefore, contrary to Applicant’s assertions, giving the name of an enzyme does not provide a structural limitation to such enzyme.  
	While it is agreed that the specification provides (i) different sets of reactions (pathways) that would lead to the production of 1,4-butanediol (BDO) or 4-hydroxybutanal, (ii)  the names of the enzymes that would catalyze these reactions,   and (iii) examples of a very limited number of enzymes that can catalyze some of the reactions in these pathways, the specification fails to provide a structure/function correlation or the structural features required in any enzyme that catalyze the required reactions so that one of skill in the art can recognize which enzymes have succinyl-CoA reductase activity (aldehyde forming), 4-hydroxybutyrate dehydrogenase activity, 4-hydroxybutyryl-CoA transferase activity, 4-hydroxybutyryl-CoA hydrolase activity, 4-hydroxybutyryl-CoA synthetase activity, or 4-G. thermoglucosidasius encodes an enzyme (alcohol dehydrogenase) that exhibits 1,4-butanediol dehydrogenase activity,  neither the specification nor the prior art teach or suggests that any alcohol dehydrogenase will also have 1,4-butanediol dehydrogenase activity, nor do they teach those structural features that must be present in an alcohol dehydrogenase so that it can also have 1,4-butanediol dehydrogenase activity.  
	With regard to succinyl-CoA reductases,  while the specification discloses that the enzyme encoded by the sucD gene of Porphyromonas gingivalis is a succinyl-CoA reductase (aldehyde forming), and provides a few examples of enzymes labeled as 1.2.1.b capable of reducing an acyl-CoA to its corresponding aldehyde, there is no disclosure  as to whether all these few examples of enzymes labeled as 1.2.1.b would actually catalyze the conversion of succinyl-CoA to succinic semialdehyde, which is the reaction catalyzed by succinyl-CoA reductase activity (aldehyde forming; Figure 62A, reaction A). With regard to 4-hydroxybutyrate dehydrogenases, the specification discloses 3 proteins with 4-hydroxybutyrate dehydrogenase activity.  With regard to 4-hydroxybutyryl-CoA reductase (aldehyde forming), while the specification discloses that the Clostridium beijerinckii ald gene encodes an enzyme that has 4-hydroxybutyryl-CoA reductase activity (aldehyde forming) and catalyzes the conversion of 4-hydroxybutyryl-CoA to 4-hydroxybutanal (reaction Q in Figure 62A), the specification fails to disclose if all of the few examples of enzymes labeled as 1.2.1.b would catalyze the conversion of 4-hydroxybutyryl-CoA to 4-hydroxybutanal.  With regard to 4-hydroxybutyryl-CoA transferases, while the specification discloses that the cat2 gene of Clostridium kluyveri has been shown to have 4-hydroxybutyryl-CoA acetyltransferase activity,  and provides a few examples of enzymes labeled as 2.8.3.a with CoA transferase activity, there is no disclosure as to whether all of these few enzymes will actually catalyze the conversion of 4-hydroxybutyrate to 4-hydroxybutyryl-CoA (reactions O,P in Figure 62A).   With regard to 4-hydroxybutyryl-CoA hydrolases, there is no disclosure of a single specific enzyme which has 4-hydroxybutyryl-CoA hydrolase activity and while the specification discloses a few examples of enzymes labeled as 3.1.2.a with CoA hydrolase activity, there is no disclosure as to whether these few enzymes can 
	It is reiterated herein that while the specification and the prior art discloses the structures of a limited number of enzymes which have been suggested as being able to catalyze some of the reactions associated with the synthesis of 4-hydroxybutanal, neither the specification nor the art provide the structural elements required in any gene/nucleic acid encoding any succinyl-CoA reductase (aldehyde forming), any 4-hydroxybutyrate dehydrogenase, any 4-hydroxybutyryl-CoA reductase (aldehyde forming), any 4-hydroxybutyryl-CoA transferase, any 4-hydroxybutyryl-CoA hydrolase, or any 4-hydroxybutyryl-CoA synthase. No correlation between structure and proteins having the desired enzymatic activity has been provided.  Therefore, contrary to Applicant’s assertions, the nucleic acids encoding the recited enzymes are not adequately described by the teachings of the specification and/or the prior art.

Claims 1 and 3 remain rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for a recombinant microbe which has been transformed with the P. gingivalis sucD gene, which encodes a succinyl-CoA reductase (aldehyde forming), the  P. gingivalis 4hbd gene, which encodes an enzyme that catalyzes the conversion of succinate semialdehyde to 4-hydroxybutyrate, the Clostridium kluyveri cat2 gene, which encodes an enzyme that catalyzes the conversion of 4-hydroxybutyrate to 4-hydroxybutyryl-CoA, and the Clostridium beijerinckii ald gene, which encodes an enzyme that catalyzes the conversion of 4-hydroxybutyryl-CoA to 4-hydroxybutanal, does not reasonably provide enablement for a recombinant microbe which has been transformed with nucleic acids encoding any succinyl-CoA reductase (aldehyde .  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention commensurate in scope with these claims. 
This rejection has been discussed at length in the prior Office action.  It is maintained for the reasons of record and those set forth below.
Applicant argues that a claim is enabled when the disclosure teaches a person of ordinary skill in the art to carry out the claimed invention without undue experimentation. Applicant states that the claims are enabled because as amended, every element is predictable in its structure, use and function in light of the specification.  Applicant is of the opinion that because every claim element has a predictable structure, use and function, the microbial organism recited can be made by one of skill in the art with nothing more than routine experimentation well within the permitted “considerable amount”.  Applicant submits that no more than routine experimentation is required because the specification provides the required “reasonable amount” of guidance.  Applicant states that the specification provides numerous microbial organisms, 4-hydroxybutanal pathways and their corresponding enzymes, as well as exemplary nucleic acids encoding the recited enzymes and methods to introduce nucleic acids into microbial cells.
Applicant’s arguments have been fully considered but not deemed persuasive to overcome the instant rejection.  The Examiner acknowledges the amendments made to claim 1, and the teachings of the specification.  The Examiner acknowledges that methods to introduce a recombinant nucleic acid into a microbial organism are well known in the art.  The Examiner also acknowledges that the specification has provided  (i) different sets of reactions (pathways) that would lead to the production of 1,4-butanediol (BDO) or 4-hydroxybutanal, (ii)  the names of the enzymes that would catalyze these reactions,  and (iii) examples of a very limited number of enzymes that can catalyze some of the reactions in these pathways.  However, the examined disagrees with Applicant’s contention that the entire scope of the claims is enabled by the teachings of the specification and/or the prior art.  
single enzyme encoded by the P. gingivalis sucD gene that has succinyl-CoA reductase activity (aldehyde forming), a single enzyme encoded by the  P. gingivalis 4hbd gene that has 4-hydroxybutyrate dehydrogenase activity, a single enzyme encoded by the Clostridium kluyveri cat2 gene that has 4-hydroxybutyryl-CoA acetyltransferase activity, and a single enzyme encoded by the Clostridium beijerinckii ald gene that has 4-hydroxybutyryl-CoA reductase activity (aldehyde forming). Moreover,  is reiterated herein that the specification provides prophetic examples of known enzymes which could potentially catalyze the required reactions but fail to provide additional specific enzymes  that actually have the recited activities.  As previously indicated, the specification fails to provide information as to the structural elements required in any succinyl-CoA reductase (aldehyde forming), any 4-hydroxybutyrate dehydrogenase, any 4-hydroxybutyryl-CoA reductase (aldehyde forming), any 4-hydroxybutyryl-CoA transferase, any 4-hydroxybutyryl-CoA hydrolase, or any 4-hydroxybutyryl-CoA synthase. No correlation between structure and function has been presented. The art as previously discussed clearly teaches that it is unpredictable to determine function based solely on structural homology and provides several examples of proteins with an extremely high degree of structural homology that have different functions.  See discussion of the teachings of Sadowski et al., Seffernick et al., Witkowski et al., and Tang et al.  Therefore, contrary to Applicant’s assertion, one of skill in the art would have to conclude that the disclosure of a single species of each of the genera of enzymes required by the microbial cell without any information as to the structural features associated with the desired enzymatic activity cannot provide predictability to the structure, use and function of every element recited in the claims.  
While methods of generating or isolating variants of a polynucleotide were known in the art at the time of the invention, it was not routine in the art to screen by a trial and error process for any number of polynucleotides to find those that encode proteins associated with the conversion of succinyl-CoA to succinic semialdehyde, the conversion of succinic semialdehyde to 4-hydroxybutyrate, the conversion of infinite number of nucleic acids to determine which ones encode the desired enzyme.   This is not deemed routine experimentation.  Therefore, for the reasons of record and those set forth above, one cannot reasonably conclude that the entire scope of the claims is enabled by the specification and/or the  prior art.

Claim Rejections - 35 USC § 102

Claims 1 and 3 were rejected under 35 U.S.C. 102(e) as being anticipated by Lynch (WO 2010/006076, claims priority to 61/134,214 filed on 7/8/2008).  
Applicant argues that Lynch et al. do not teach a microbial organism that comprises an exogenous nucleic acid encoding a succinyl-CoA reductase that can convert succinyl-CoA to 4-hydroxybutyrate.  
Applicant’s arguments have been fully considered.  It is noted that a succinyl-CoA reductase (aldehyde forming) as described in the specification catalyzes the conversion of succinyl-CoA to succinyl semialdehyde and not the conversion of succinyl-CoA to 4-hydroxybutyrate.  See Figure 62A, reaction A and page 10, paragraph [0070].  In view of Applicant’s amendment of claim 1, which now requires a microbial organism that comprises an exogenous nucleic acid encoding a succinyl-CoA reductase and also requires a 4-hydroxybutanal pathway in said microbial organism that comprises a succinyl-CoA reductase (aldehyde forming), a 4-hydroxybutyrate dehydrogenase, a 4-hydroxybutyryl-CoA reductase (aldehyde forming), and any one of a 4-hydroxybutyryl-CoA transferase, a 4-hydroxybutyryl-CoA hydrolase, or a 4-hydroxybutyryl-CoA synthetase, and the fact that Lynch et al. do not teach a microbial cell that comprises an exogenous nucleic acid encoding a succinyl-CoA reductase, this rejection is hereby withdrawn.  

Claims 1 and 3 remain rejected under 35 U.S.C. 102(b) as being anticipated by Burk et al. (WO 2008/115840, published 9/25/2008).  
This rejection has been discussed at length in the prior Office action.  It is maintained for the reasons of record and those set forth below.
Applicant argues that Burk et al. do not teach a microorganism with an exogenous nucleic acid encoding a succinyl-CoA reductase that can convert succinyl-CoA to 4-hydroxybutyrate.  Applicant argues that Burk et al. teach a microbial organism that comprises a 4-hydroxybutanoic acid biosynthetic pathway having at least one exogenous nucleic acid encoding a 4-hydroxybutanoate dehydrogenase, a succinyl-CoA synthetase, CoA-dependent succinic semialdehyde dehydrogenase, or an alpha-ketoglutarate decarboxylase, citing the Abstract.  
Applicant’s arguments have been fully considered but not deemed persuasive to overcome the instant rejection. Claims 1 and 3 are directed in part to a recombinant microbe which has been transformed with an exogenous nucleic acid that encodes a succinyl-CoA reductase (aldehyde forming), a nucleic acid that encodes a 4-hydroxybutyrate dehydrogenase, a nucleic acid that encodes a 4-hydroxybutyryl-CoA transferase, and a nucleic acid that encodes a 4-hydroxybutyryl-CoA reductase (aldehyde forming).  As explained above, the succinyl-CoA reductase (aldehyde forming) of the instant application catalyzes the conversion of succinyl-CoA to succinic semialdehyde and not the conversion of succinyl-CoA to 4-hydroxybutyrate as recited.   See Claim Rejections - 35 USC § 112(b) or Second Paragraph (pre-AIA ) for claim interpretation.
	 Burk et al. teach a non-naturally occurring microbial organism that a 1,4-butanediol (BDO) biosynthetic pathway, wherein said microbial organism comprises at least one exogenous nucleic acid encoding a CoA dependent succinic semialdehyde dehydrogenase, a 4-hydroxybutanoate dehydrogenase, a 4-hydroxybutyryl-CoA:acetyl-CoA transferase, and an aldehyde dehydrogenase (page 2, lines 12-18).  Burk et al. teach that a CoA-dependent succinic semialdehyde dehydrogenase catalyzes the conversion of succinyl-CoA to succinic semialdehyde, a 4-hydroxybutanoate dehydrogenase catalyzes the conversion of succinic semialdehyde to 4-hydroxybutyrate, a 4-hydroxybutyryl-CoA:acetyl-CoA transferase catalyzes Burk et al. teach a 1, 4 BDO pathway that comprises a 4-hydroxybutanal pathway (Figure 2, reactions 6, 7, 9 and 12).   Burk et al. teach the P. gingivalis sucD gene as encoding an enzyme that catalyzes the conversion of succinyl-CoA to succinic semialdehyde (page 68, Table 6, reaction 6), the P. gingivalis 4hbd gene as encoding an enzyme that catalyzes the conversion of  succinic semialdehyde to 4-hydroxybutyrate (page 68, Table 6, reaction 7), the Clostridium kluyveri cat2 gene as encoding an enzyme that catalyzes the conversion of 4-hydroxybutyrate to 4-hydroxybutyryl-CoA (page 67, Table 6, reaction 9), and the  Clostridium saccharoperbutylacetonicum bld gene as encoding an enzyme that catalyzes the conversion of 4-hydroxybutyryl-CoA to 4-hydroxybutanal (page 68, Table 6, reaction 12).   
According to the specification of the instant application, the enzyme encoded by the  P. gingivalis sucD gene has succinyl-CoA reductase (aldehyde forming) activity, the enzyme encoded by the P. gingivalis 4hbd gene has 4-hydroxybutyrate dehydrogenase activity, the enzyme encoded by the  Clostridium kluyveri cat2 gene has 4-hydroxybutyryl-CoA transferase activity, and the enzyme encoded by the  Clostridium saccharoperbutylacetonicum bld gene has 4-hydroxybutyryl-CoA reductase (aldehyde forming).   Therefore, the teachings of Burk et al. anticipate the instant claims as written/interpreted. 

Double Patenting
Claims 1 and 3 remain rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over (i) claim 5 of U.S. Patent No. 10,662,451, (ii) claim 3 of U.S. Patent No. 10,087,470 , (iii) claim 2 of U.S. Patent No. 9,988,656, (iv) claim 1 of U.S. Patent No. 8,715,971,  and (v) claim 3 of U.S. Patent No. 8,445,244.  
Applicant requests the rejections to be held in abeyance until there is an indication of otherwise allowable subject matter herein.
Applicant’s arguments have been fully considered. In view of the fact that no terminal disclaimer has been filed and no arguments traversing the Examiner’s position have been filed, these rejections are maintained for the reasons of record.
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/ process/file/efs/guidance/eTD-info-I.jsp.  

Conclusion
No claim is in condition for allowance.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Certain papers related to this application may be submitted to Art Unit 1652 by facsimile transmission. The FAX number is (571) 273-8300. The faxing of such papers must conform with the notices published in the Official Gazette, 1156 OG 61 (November 16, 1993) and 1157 OG 94 (December 28, 1993) (see 37 CFR 1.6(d)). NOTE: If Applicant submits a paper by FAX, the original copy should be 
Applicant is advised that any Internet email communication by the Examiner  has to be authorized by Applicant in written form.  See MPEP § 502.03 (II). Without a written authorization by Applicant in place, the USPTO will not respond via Internet email to any Internet correspondence which contains information subject to the confidentiality requirement as set forth in 35 U.S.C. 122.  Sample written authorization language can be found in MPEP § 502.03 (II).   An Authorization for Internet Communications in a Patent Application or Request to Withdraw Authorization for Internet Communications form (SB/439) can be found at https://www.uspto.gov/patent/forms/ forms-patent-applications-filed-or-after-september-16-2012, which can be electronically filed.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PMR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DELIA M RAMIREZ, Ph.D., whose telephone number is (571) 272-0938.  The examiner can normally be reached on Monday-Friday from 8:30 AM to 5:00 PM.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert B. Mondesi, can be reached at (408) 918-7584.  Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is (571) 272-1600.

/DELIA M RAMIREZ/Primary Examiner, Art Unit 1652                                                                                                                                                                                                        


DR
March 26, 2022